DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 11/23/20 is acknowledged.  The traversal is on the ground(s) that there is no search burden since the features of group II would be uncovered in the search for group I.  This is not found persuasive because searches for group II would not include terms or classes that would yield the biomarkers of group II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/177695, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the prior-filed application does not describe collecting a breath sample from subjects known to have nodules on a low-dose computed tomography of chest (LDCT) or collecting breath samples from subjects known to be free of nodules on the LDCT. At least one of these limitations is in each claim of the application. As such, all claims will be given the effective filing date of the instant application, 1/6/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 14-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5, 6, 14, 16 and 18-20 recite, 
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites, “the at least one time resolved separation technique and at least one mass resolved separation technique.” There is insufficient antecedent basis for these terms in the claims. The claims will be examined as best understood in light of the specification.

Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  a word indicating a relationship between the recitation of dependency and the additional limitations is missing from each claim, e.g. “wherein.” Appropriate correction is required.
Claim 20 recites, “The system of claim 19 wherein candidate biomarker mass ions are ranked by diagnostic accuracy is determined by.” The word “is” therein appears to be a typo of the word “as.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips, Michael, et al. "Detection of lung cancer using weighted digital analysis of breath biomarkers." Clinica chimica acta 393.2 (2008): 76-84 [Phillips]

Regarding Claim 18:
Phillips teaches a system for identifying a biomarker for predicting lung cancer in a subject (abstract) which comprises: 
an apparatus for collecting a breath sample from subjects known to have nodules on a LDCT and subjects known to be free of the disease (section 2.1, whatever device is collecting breath samples is equally able to collect from subjects having nodules as subjects free of nodules); 
mass spectrometer (MS) associated with a gas chromatograph (GC) apparatus for analyzing the collected breath samples to determine all mass ions in each of the collected breath samples (section 2.1 GC-MS); and 
a computer (section 2.3 “computerized spreadsheet program”) that identifies a subset of the determined mass ions as the biomarkers for detecting lung cancer from the analyzed collected breath samples (sections 2.4, 3.1, table 1).

Regarding Claim 19:
Phillips teaches the system of claim 18 wherein the subset of the determined mass ions is identified by: 
classifying the mass ions determined by the at least one time resolved separation technique and at least one mass resolved separation technique mass ions using intensities and retention times (Phillips sections 2.1-2.3); 
identifying candidate biomarker mass ions from the classified mass ions (Phillips sections 2.3-2.4, Biomarker VOC ions are the mass ions); 
ranking the candidate biomarker mass ions by diagnostic accuracy for detecting the disease (Phillips section 2.5, 4.7);  and 
and selecting the candidate biomarker mass ions with at least greater than random diagnostic accuracy as the subset of the determined mass ions which are statistically significant for detecting the disease  (Phillips section 2.5, 4.7).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips, Michael, et al. "Detection of lung cancer using weighted digital analysis of breath biomarkers." Clinica chimica acta 393.2 (2008): 76-84 [Phillips] in view of National Lung Screening Trial Research Team. "Reduced lung-cancer mortality with low-dose computed tomographic screening." New England Journal of Medicine 365.5 (2011): 395-409 [NLST]

Regarding Claim 1:
Phillips teaches a method for detecting a biomarker in exhaled breath (abstract) comprising the steps of: 
a. collecting a breath sample from subjects known to have a cancer and subjects known to be free of cancer from a CT (section 2.1); and 
b. analyzing the collected breath samples to identify a subset of mass ions in each of the collected breath samples using at least one time resolved separation technique and at least one mass resolved separation technique (section 2.1 GC-MS)  to identify one or more target biomarkers in the collected breath samples (sections 2.4, 3.1, table 1).
However, Phillips fails to teach that the breath samples are collected from subjects known to have nodules on a low-dose computed tomography of chest (LDCT) and subjects known to be free of nodules on the LDCT. 
NLST teaches performing lung cancer screening with LDCT, wherein nodules are indicative of lung cancer (abstract, pg 397, right column, “Low-dose CT scans that revealed any noncalcified nodule measuring at least 4 mm in any diameter and radiographic images that revealed any noncalcified nodule or mass were classified as positive, “suspicious for” lung NLST to help determine the subjects with and without cancer for the process of Phillips. One would have been motivated to do so since LDCT allows for detection of cancer at early stages (NLST abstract). 

Regarding Claim 2:
The modified invention of claim 1 teaches the method of claim 1 wherein the subjects are human (Phillips section 2.1, the patients were human). 

Regarding Claim 3:
The modified invention of claim 1 teaches the method of claim 1 wherein the subset of the determined mass ions are combined in a multivariate algorithm in a processor to generate a discriminant function and the discriminant function indicates a value of the likelihood that the subject has lung cancer  (Phillips section 2.5-2.6, 4). 

Regarding Claim 4:
The modified invention of claim 1 teaches the method of claim 1 wherein the at least one time resolved separation technique includes gas chromatography and mass spectrometry  (Phillips section 2.1). 

Regarding Claim 5:
The modified invention of claim 1 teaches the method of claim 1 wherein in step b. of identifying the subset of the determined mass ions further includes the steps of: 
Phillips sections 2.1-2.3); 
identifying candidate biomarker mass ions from the classified mass ions (Phillips sections 2.3-2.4, Biomarker VOC ions are the mass ions); 
ranking the candidate biomarker mass ions by diagnostic accuracy for detecting the disease (Phillips section 2.5, 4.7);  and 
selecting the candidate biomarker mass ions with at least greater than random diagnostic accuracy as the subset of the determined mass ions (Phillips section 2.5, 4.7). 

Regarding Claim 10:
Phillips teaches a method for detecting the probable presence of lung cancer in a test subject (abstract) which comprises the steps of: 
a. collecting a breath sample from subjects known to have a cancer and subjects known to be free of cancer from a CT (section 2.1); and 
b. analyzing the collected breath samples to identify a subset of mass ions in each of the collected breath samples using at least one time resolved separation technique and at least one mass resolved separation technique (section 2.1 GC-MS)  to identify one or more target biomarkers in the collected breath samples (sections 2.4, 3.1, table 1).
However, Phillips fails to teach that the breath samples are collected from subjects known to have nodules on a low-dose computed tomography of chest (LDCT) and subjects known to be free of nodules on the LDCT. 
NLST teaches performing lung cancer screening with LDCT, wherein nodules are indicative of lung cancer (abstract, pg 397, right column, “Low-dose CT scans that revealed any noncalcified nodule measuring at least 4 mm in any diameter and radiographic images that revealed any noncalcified nodule or mass were classified as positive, “suspicious for” lung cancer.”; Table 2). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the LDCT screening for nodules of NLST to help determine the subjects with and without cancer for the process of Phillips. One would have been motivated to do so since LDCT allows for detection of cancer at early stages (NLST abstract). 

Regarding Claim 11:
The modified invention of claim 10 teaches the method of claim 10 wherein the subjects are human (Phillips section 2.1, the patients were human). 

Regarding Claim 12:
The modified invention of claim 10 teaches the method of claim 10, wherein the subset of the determined mass ions are combined in a multivariate algorithm in a processor to generate a discriminant function and the discriminant function indicates a value of the likelihood that the subject has lung cancer  (Phillips section 2.5-2.6, 4). 

Regarding Claim 13:
The modified invention of claim 10 teaches the method of claim 10 wherein the at least one time resolved separation technique includes gas chromatography and mass spectrometry  (Phillips section 2.1). 

Regarding Claim 14:
The modified invention of claim 10 teaches the method of claim 10 wherein in step b. of identifying the subset of the determined mass ions further includes the steps of: 
classifying the mass ions determined by the at least one time resolved separation technique and at least one mass resolved separation technique mass ions using intensities and retention times (Phillips sections 2.1-2.3); 
identifying candidate biomarker mass ions from the classified mass ions (Phillips sections 2.3-2.4, Biomarker VOC ions are the mass ions); 
ranking the candidate biomarker mass ions by diagnostic accuracy for detecting the disease (Phillips section 2.5, 4.7);  and 
selecting the candidate biomarker mass ions with at least greater than random diagnostic accuracy as the subset of the determined mass ions (Phillips section 2.5, 4.7). 

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips, Michael, et al. "Detection of lung cancer using weighted digital analysis of breath biomarkers." Clinica chimica acta 393.2 (2008): 76-84 [Phillips] in view of National Lung Screening Trial Research Team. "Reduced lung-cancer mortality with low-dose computed tomographic screening." New England Journal of Medicine 365.5 (2011): 395-409 [NLST] as applied to claim 5, and further in view of Phillips, Michael, et al. "Detection of volatile biomarkers of therapeutic radiation in breath." Journal of breath research 7.3 (2013): 036002 [Phillips II].

Regarding Claim 6:
The modified invention of claim 5 teaches the method of claim 5 wherein the step of ranking candidate biomarker mass ions by diagnostic accuracy is determined by the steps of: 
determining a receiver operating characteristic (ROC) curve for each of the candidate biomarker mass ions (Phillips section 4.7); 
evaluating an area under the ROC curve for each of the candidate biomarker mass ions reflecting the diagnostic accuracy for detecting disease (Phillips section 4.7); 
ranking all candidate biomarker mass ions by the area under the ROC curve for each of the candidate biomarker mass ions (Phillips section 4.7).
However, the above modified invention fails to specify: 
generating a correct assignment curve with the area under the ROC curve for all of the candidate biomarker mass ions; 
generating a random assignment curve with the area under the ROC curve for all of the candidate biomarker mass ions; and 
identifying using the correct assignment curve and the random assignment curve the subset of candidate biomarker mass ions with greater than random ability to identify the disease. 
Phillips II teaches a biomarker identification process including: 
generating a correct assignment curve with the area under the ROC curve for all of the candidate biomarker mass ions (Fig. 3 description); 
generating a random assignment curve with the area under the ROC curve for all of the candidate biomarker mass ions  (Fig. 3 description); and 
using the correct assignment curve and the random assignment curve to identify the subset of candidate biomarker mass ions with greater than random ability to identify the disease Phillips II in Phillips since it would effectively demonstrate biomarker efficacy in identifying the disease at issue.

Regarding Claim 7:
The modified invention of claim 6 teaches the method of claim 6 wherein the correct assignment curve and the random assignment curve are generated using Monte Carlo analysis (Phillips II Fig. 3). 

Regarding Claim 15:
The modified invention of claim 14 teaches the method of claim 14 wherein the step of ranking candidate biomarker mass ions by diagnostic accuracy is determined by the steps of: 
determining a receiver operating characteristic (ROC) curve for each of the candidate biomarker mass ions (Phillips section 4.7); 
evaluating an area under the ROC curve for each of the candidate biomarker mass ions reflecting the diagnostic accuracy for detecting disease (Phillips section 4.7); 
ranking all candidate biomarker mass ions by the area under the ROC curve for each of the candidate biomarker mass ions (Phillips section 4.7).
However, the above modified invention fails to specify: 
generating a correct assignment curve with the area under the ROC curve for all of the candidate biomarker mass ions; 
generating a random assignment curve with the area under the ROC curve for all of the candidate biomarker mass ions; and 

Phillips II teaches a biomarker identification process including: 
generating a correct assignment curve with the area under the ROC curve for all of the candidate biomarker mass ions (Fig. 3 description); 
generating a random assignment curve with the area under the ROC curve for all of the candidate biomarker mass ions  (Fig. 3 description); and 
using the correct assignment curve and the random assignment curve to identify the subset of candidate biomarker mass ions with greater than random ability to identify the disease (Fig. 3 description). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the biomarker identifying process of Phillips II in Phillips since it would effectively demonstrate biomarker efficacy in identifying the disease at issue.

Regarding Claim 16:
The modified invention of claim 15 teaches the method of claim 15 wherein the correct assignment curve and the random assignment curve are generated using Monte Carlo analysis (Phillips II Fig. 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips, Michael, et al. "Detection of lung cancer using weighted digital analysis of breath biomarkers." Clinica chimica acta 393.2 (2008): 76-84 [Phillips] in view of Phillips, Michael, et al. "Detection of Journal of breath research 7.3 (2013): 036002 [Phillips II].

Regarding Claim 20:
Phillips teaches the system of claim 19 wherein candidate biomarker mass ions are ranked by diagnostic accuracy is determined by:
determining a receiver operating characteristic (ROC) curve for each of the candidate biomarker mass ions (Phillips section 4.7); 
evaluating an area under the ROC curve for each of the candidate biomarker mass ions reflecting the diagnostic accuracy for detecting disease (Phillips section 4.7); 
ranking all candidate biomarker mass ions by the area under the ROC curve for each of the candidate biomarker mass ions (Phillips section 4.7).
However, the above modified invention fails to specify: 
generating a correct assignment curve with the area under the ROC curve for all of the candidate biomarker mass ions; 
generating a random assignment curve with the area under the ROC curve for all of the candidate biomarker mass ions; and 
identifying using the correct assignment curve and the random assignment curve the subset of candidate biomarker mass ions with greater than random ability to identify the disease. 
Phillips II teaches a biomarker identification process including: 
generating a correct assignment curve with the area under the ROC curve for all of the candidate biomarker mass ions (Fig. 3 description); 

using the correct assignment curve and the random assignment curve to identify the subset of candidate biomarker mass ions with greater than random ability to identify the disease (Fig. 3 description). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the biomarker identifying process of Phillips II in Phillips since it would effectively demonstrate biomarker efficacy in identifying the disease at issue.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips, Michael, et al. "Detection of lung cancer using weighted digital analysis of breath biomarkers." Clinica chimica acta 393.2 (2008): 76-84 [Phillips] in view of National Lung Screening Trial Research Team. "Reduced lung-cancer mortality with low-dose computed tomographic screening." New England Journal of Medicine 365.5 (2011): 395-409 [NLST] as applied to claim 5, and further in view of US 2013/0253358 [Phillips III].

Regarding Claim 9:
The modified invention of claim 1 teaches the method of claim 1, but fails to specify that it further comprises: a display and still further comprising: controlling the display to display the subset of candidate biomarker mass ions by the processor. 
Phillips III teaches a display for displaying analytical information and controlling the display to display results from a processor (Fig. 3 (150), para 30). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the display of Phillips III Phillips since this would allow the user to see the results obtained by the analytical process.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881